DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak et al. [US 2019/0363277].
Regarding claim 1, Kwak et al., disclose an electronic device (figures 1-2) comprising: 
a first case (210, figure 2) comprising a first surface (a top surface of the first case, figure 2) and a second surface (a bottom surface which is opposite the top surface, figure 2) located on an opposite side from the first surface; 
a display (230, figure 2) located on a side facing the first case facing the first surface; and
a resin plate (211, figure 2; the plate member 211 is formed of a polymer resin and coupled to the first case 210, paragraph 0064) located on the side of the first case facing the first surface at a position that is between the first surface of the first case and the display.
Regarding claim 2, Kwak et al., disclose wherein the first case is separate from the resin plate (the resin plate is coupled or formed integrally to the first case 210, wherein the resin plate may be separated and coupled to the first case, paragraph 0064).
Regarding claim 3, Kwak et al., disclose wherein the resin plate is at least partially attached to the first surface (211, figure 2).
Regarding claim 10, Kwak et al., disclose a second case (260, figure 3) located on a side facing the second surface and fixed to the first case.
Regarding claim 11, Kwak et al., disclose a printed circuit board (240, figure 3) located between the first case (210, figure 3) and the second case (260, figure 3), and at least one battery (250, figure 3) is connected to the printed circuit board through its terminal battery; therefore, the printed circuit board comprises a terminal portion which is connected with the terminal of a battery (250, figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al., in view of Jang et al. [US 2015/0241935].
Regarding claim 4, Kwak et al., disclose the claimed invention except for a heat generator located on a side facing the second surface inside the first case.
	Jang et al. disclose an electronic device (figures 1-3), comprising a first case member (1200, figure 3), at least one heat member (1500, figure 3) located on a rear side of the first case member, and a display member (1000, figure 3) mounted on a front side of the first case member.
In re Japikse, 86 USPQ 70.
Regarding claim 5, Kwak et al., disclose the resin plate (211, figure 2) located on the side of the first case facing the first surface at a position that is between the first surface of the first case and the display.
Kwak et al., disclose the claimed invention except for wherein the resin plate is located between the heat generator and the display.
Jang et al. disclose an electronic device (figures 1-3), comprising a first case member (1200, figure 3), at least one heat member (1500, figure 3) located on a rear side of the first case member, and a display member (1000, figure 3) mounted on a front side of the first case member.
	It would have been to one of ordinary skill in the art at the time the invention was made to add a heat generator on a side facing the second surface inside the first case of Kwak et al., as suggested by Jang et al., for the purpose of generating heat therefrom the first case of the electronic device, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al., in view of Tsunoda et al. [US 2014/0078679].
Regarding claim 6, Kwak et al., disclose the claimed invention except for an antenna mounted on the resin plate.
	Tsunoda et al., disclose an electronic device (12, figures 1-2) comprising an antenna module (26 & 84, figures 1-2), wherein the antenna module comprises an antenna (84, figures 1-2) being mounted on a resin base (26, figures 1-2).
	It would have been to one of ordinary skill in the art at the time the invention was made to add an antenna thereon the resin plate of Kwak et al., as suggested by Tsunoda et al., for the purpose of transmitting and receiving signal therefrom the electronic device. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al., in view of Kim et al. [US 2018/0299929].
Regarding claim 12, Kwak et al., disclose the claimed invention except for wherein the terminal portion is at least partially sandwiched between the second surface and the second case.
	Kim et al., disclose a display electronic device (400, figure 5) comprising at least one display panel (430, figure 5) being mounted on a front (or first) surface of a first case member (500, figure 5), a second case member (410-2, figure 5) is mounted on a rear (or second) surface of the first case member, and at least one printed circuit board (510, figure 5) is sandwiched between the rear (or second) surface of the first case member and the second case member, wherein the printed circuit board comprises a plurality of terminal portions such as terminal contacts between a battery (540, figure 5) and the printed circuit board, and/or connectors (5220, 5210, figure 5).

 Regarding claim 13, Kwak et al., in view of Kim et al., disclose the claimed invention except for wherein the terminal portion comprises a spring terminal.
	Official notice is taken that it is well known in the art for the terminals of the terminal portion is resilient or spring terminal.
	It would have been to one of ordinary skill in the art at the time the invention was made to design the terminal portion being spring terminals in the terminal portion of Kwak et al., in view of Kim et al., for the purpose of providing electrical connection therefrom the display device to external device.
 
Allowable Subject Matter
Claims 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  The allowance of the claims 7-9 had been allowed in the previous office action mailed on 05/26/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. [US 2018/0299929] disclose support structure including conductive paths and electronic device having the same; and
Choe et al. [US 2019/0384358] disclose electronic device including flexible printed circuit board.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
09/17/2021